The opinion of the court was delivered by
Redfield, J.
It is-the duty of a court of equity to require that all those who have an interest in the mortgage, or may be *373affected by the decree, should be made parties. Story Eq. PI. § 199. “ All persons interested in the mortgage money must bo before the court.” Ib. §§ 199, 201. The orator purchased the land of Lord, gave his notes for the purchase-money, and mortgaged the land to secure them; afterwards he sold the land to E. R. Morse and took his mortgage on the same land, conditioned that he would pay the mortgage debt to Lord, or his order. Lord was alone entitled to the money. The land was pledged to secure the debt to Lord. But the orator was personally holden by signing the notes. The condition of E. R. Morse’s mortgage to the orator was broken by neglecting to pay the notes to Lord as they matured. It was his duty to pay them, and it was the right of the orator to have them paid. But E. R. Morse has the right to have the incumbrance lifted, and the debt cancelled pro tanto as he pays the money. Lord is solely interested in the money. He may decline to receive it, or he may be out of the state. The court can make upon him no requirement; even a decree that the defendants shall pay the money to the clerk of the court in satisfaction of the mortgage, will not bind him. The orator is not entitled to the money until he has paid the mortgage. “ All persons materially or beneficially interested in the subject-matter of a suit, are to be made parties * * * so that there may be a complete decree, which shall bind them all.” And one reason given is, “ that the performance of the decree of the court may be perfectly safe to those who are compelled to obey it, and also that future litigation may be prevented.” Story Eq. PL § 72. We think Lord should have been made a party to the foreclosure. The decree of the court below is reversed, and cause remanded, with leave for the orator to amend the bill, and cite in other parties, upon the usual terms.